                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:19CB8

         vs.                                                    ORDER ON APPEARANCE FOR
                                                               PRETRIAL RELEASE VIOLATION
DANIEL S. ROUCH,

                         Defendant.


        The defendant appeared before the Court on September 24, 2019 regarding Petition for Action
on Conditions of Pretrial Release [33]. Jeffrey L. Thomas represented the defendant. Jody B. Mullis
represented the government. The defendant was advised of the alleged violation(s) of pretrial release,
the possible sanctions for violation of a release condition, and the right to a hearing in accordance with
the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant denied violating release conditions. The matter is set for a dispositional hearing
on October 8, 2019 at 9:00 a.m. in Courtroom No. 7.
        The government requested an order of detention. The defendant requested release pending
the dispositional hearing. After consideration of the arguments of the parties, the Court finds there is
no condition or combination of conditions of release that will assure that the defendant will not pose a
danger to the safety of any other person or the community. The government’s request for detention
is granted.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.


        IT IS SO ORDERED.


        Dated this 24th day of September, 2019.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
